Case 3:19-cv-01926-WQH-AGS Document 1-4 Filed 10/03/19 PageID.19 Page 1 of 3




                           EXHIBITB




                                   EX.B
                               Page 8 of 10
     Case 3:19-cv-01926-WQH-AGS Document 1-4 Filed 10/03/19 PageID.20 Page 2 of 3



      •
                                                                                               52 East Gay Street
                                                                                                    P .O. Box 1008
V               RYS                                                                     Columbus, Ohio 43216-1008

                                                                                     614.464.6400   I   www.vorys.com
Vorys, Sater, Seymour and Pease LLP
Legal Counsel                                                                                            Founded 1909



      Tyler B. Pensyl
      Telephone (614) 324-2938
      Email        Standard_Proc@vorys.com


                                                     March 13, 2019

      VIA OVERNIGHT DELIVERY & EMAIL
      Deal Point Trading
      c/o Eric O'Bannon
      10755 Scripps Poway Parkway
      San Diego, CA 92131
      eric@dealpointtrading.com

                 Re:         Unauthorized Sales of Products Bearing Standard Process Trademark

      Dear Mr. O'Bannon:

              As you know, Standard Process Inc. ("Standard Process") has retained our law firm to
      represent it in connection with your unauthorized sales of its products through the "Great Buys &
      Bargains" storefront on www.amazon.com ("Amazon"). For the reasons set forth in our prior
      letters on October 9, 2017, September 12, September 26, and October 11, 2018, your sales of
      Standard Process products are unlawful.

              In our letters, we demanded that you immediately remove all Standard Process products
      from your Amazon storefront and all other unauthorized websites and permanently stop selling
      all Standard Process products. While you initially removed your listings of Standard Process
      products from your Amazon storefront, you recently listed new Standard Process products.

               We write again to demand that you immediately remove all Standard Process products
      from your Amazon storefront and all other unauthorized websites and that you permanently
      cease selling any and all Standard Process products. If you fail to comply with this request,
      Standard Process intends to file a lawsuit against you seeking all of the relief identified in our
      letters.

              You should also be aware that, if you ignore this letter and continue to unlawfully sell
      Standard Process Products, you will be subject to personal jurisdiction in Wisconsin where
      Standard Process is located. See, e.g., Amini Innovation Corp. v. JS Imps, Inc., 497 F. Supp. 2d
      1093, 1106 (C.D. Cal. 2007) (explaining that numerous courts have held that a defendant is
      subject to personal jurisdiction in the state where a plaintiff mark owner is located if the
      defendant intentionally infringes the plaintiffs intellectual property while knowing where the
      plaintiff is located). This letter serves as notice to you that Standard Process is located in
      Wisconsin, your infringing sales harm Standard Process, and that the effects of your unlawful
      actions will be felt in Wisconsin where Standard Process is located if you do not cease your
      infringing sales.


                      Columbus I Washington I Clevelani:~. Jaicinnati I Akron I Houston I Pittsburgh
                                                    Page 9 of 10
Case 3:19-cv-01926-WQH-AGS Document 1-4 Filed 10/03/19 PageID.21 Page 3 of 3

V   •   RYS
     Legal Counsel


Mr. Eric O'Bannon
March 13, 2019
Page 2

        Please email me at Standard_Proc@vorys.com or call me at (614) 324-2938 by no later
than 5:00 p.m. Eastern Time on March 20, 2019, to confirm your compliance with the demands
set forth herein.

                                          Sincerely,

                                          T~M          P1J
                                          Tyler B. Pensyl




                                        EX.B
                                     Page 10 of 10
